The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in the Claim Set filed 1/15/2020.
Applicants elected Group I: claims 1-13; and, Applicants elected species is hydrophilic copolymer: (meth)acrylic acid/N,N-dimethyl acrylamide copolymer, and substrate is a hydrogel: hilafilcon in reply filed on 10/20/2020. Applicant’s elected species reads on claims 1-5 and 11-13.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Herein, claims 1-5 and 11-13 are for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.


Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-5 and 11-13 under 35 U.S.C. 103(a) as being unpatentable over Fujisawa et al (US 20140240660, cited in IDS filed 1/152020, Cite No. 4) [Fujisawa] in view of Raja et al (US 20080085922) [Raja] is maintained.
Regarding claims 1-5 and 11-13
Fujisawa teaches a medical device, e.g., ophthalmic lens, coated with a hydrophilic polymer comprising the copolymer of (meth)acrylic acid/N,N-dimethylacrylamide ([0169]; claims 1-15; See entire document), which is the preferred copolymer that is disclosed in the Specification on page 17, line 10-11. Furthermore, (meth)acrylic acid/N,N-dimethylacrylamide as taught by Fujisawa has both an acidic group and an amide group that would inherently provide a liquid film retention time at 40 minutes after ultrasonic cleaning in a phosphate buffer solution is 15 seconds or more. Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Fujisawa teaches the thickness of the hydrophilic layer is provided by many methods to change various properties ([0194—196]; thus, it would have been well within the purview of one of ordinary skill in art to optimize the 
Fujisawa differs from the claims in that the documents does not teach that the hydrogel is hilafilcon (elected species).
However, Raja cures the deficiency. 
Ophthalmic devices and methods of treating allergic conjunctivitis (Title; Abstract). Raja teaches that the Ophthalmic device is a contact lens comprising a substrate, wherein the substrate is a hydrogel that is hilafilcon ([0009]; [0010]; [0020]; [0032]; [0035]; [0036]; claims 6, 8, 19, 21; See entire document). Moreover, Raja teaches preferred contact lenses include hilafilcon [0009]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contact lenses comprising a silicon hydrogel material (Fujisawa: [0003]; [0064]; claim 12) as taught by Fujisawa in accordance with the teaching of Raja regarding providing a hydrogel substrate comprising hilafilcon in order to provide an improved contact lens in view of the teachings of Raja that teaches that hilafilcon is a preferred hydrogel material for a substrtae to provide Ophthalmic devices of which are suitable for incorporating effective amount of an anti-allelergic agent ([0006-0008]; See entire document). Furthermore, absent a 
 From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Fujisawa and Raja, as a whole.

Response to Arguments
Applicant argue that Fujisawa does not disclose a limitation that "(c) a number ratio of basic group/acidic group of the hydrophilic polymer layer is 0.2 or less. In part, Applicants arguments are when the surface polymer layer comprises two acidic polymer layers and one basic polymer layer, a number 

Applicant’s arguments have been fully considered but they are not persuasive, because Instant calims are examined in accordance with the species election that is (meth)acrylic 
Noteworthy, Fujisawa [0169] teaches the most preferable copolymer is the (meth)acrylic acid/N,N-dimethylacrylamide copolymer, which is Applicant’s elected species. Moreover, Fujisawa [0170] teaches acidic monomer and another monomer is used, a copolymerization ratio of these [Number of moles of acidic monomer]/[Number of moles of another monomer] is preferably 1/99 to 99/1, more preferably 2/98 to 90/10, and further preferably 10/90 to 80/20. Furthermore, when the copolymerization ratio is in this range, functions such as the lubricity and the antifouling property to the lacrimal fluid can be easily developed. In other words, Number of moles of another monomer]/Number of moles of acidic monomer] is preferably 99/1 to 1/99, more preferably 98/2 to 10/90, and further preferably 90/10 to 20/80 (which is a Number of moles of basic monomer]/Number of moles of acidic monomer] to provide a ratio of about 1 to 4 or about 0.25. MPEP 2144.05 states a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). As is the case here, a ratio of 

Applicant argue Fujisawa teaches that desired thickness of the coating layer can be obtained, however, Fujiswa is silent as to what that desired thickness should be or that if thickness is a feature that has any impact on the resulting properties of lubricity or wettability. (Notably, applicants arguments directed to three or more component systems are not relevant at this point in time, since the elected species is two component system.

Applicant’s arguments have been fully considered but they are not persuasive, because a concentration of the acidic polymer solution and the basic polymer solution can be changed depending on properties of the acidic polymer solution and the basic polymer solution, desired thicknesses of the coating layer [0237]. Further, Fujisawa teaches that in order to change the thickness of the coating layer, molecular weights of the acidic polymer and the basic polymer can be changed. Specifically, when 

Conclusions
No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626